Case: 14-10049    Document: 00512995490      Page: 1   Date Filed: 04/07/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                        FILED
                                                                     April 7, 2015
                                  No. 14-10049
                                                                    Lyle W. Cayce
                                                                         Clerk
CHRISTOPHER L. CRANE; DAVID A. ENGLE; ANASTASIA MARIE
CARROLL; RICARDO DIAZ; LORENZO GARZA; FELIX LUCIANO; TRE
REBSTOCK; FERNANDO SILVA; SAMUEL MARTIN; JAMES D.
DOEBLER; STATE OF MISSISSIPPI, by and through Governor Phil Bryant,

             Plaintiffs - Appellants Cross-Appellees

v.

JEH CHARLES JOHNSON, SECRETARY, DEPARTMENT OF
HOMELAND SECURITY; JOHN SANDWEG, in His Official Capacity as
Director of Immigration and Customs Enforcement; LORI SCIALABBA, in
Her Official Capacity as Acting Director of United States Citizenship and
Immigration Services,

             Defendants - Appellees Cross-Appellants



                Appeals from the United States District Court
                     for the Northern District of Texas


Before KING, DAVIS, and OWEN, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
      Plaintiffs-Appellants    are    several     Immigration     and    Customs
Enforcement agents and deportation officers (collectively referred to as
“Agents”) and the State of Mississippi.         They filed this suit against the
Secretary of the Department of Homeland Security and the directors of
departments within that agency (collectively referred to as “DHS”), in their
official capacities, challenging DHS’s 2012 directive, which requires its officials
    Case: 14-10049           Document: 00512995490        Page: 2    Date Filed: 04/07/2015



                                         No. 14-10049
to use “deferred action” as to a certain class of aliens in immigration removal
proceedings. The Agents allege that exercising deferred action violates federal
law, because the law requires them to detain all illegal aliens for the purpose
of placing the aliens in removal proceedings. The State of Mississippi alleges
that the deferred action has caused additional aliens to remain in the state
and, thus, causes the state to spend money on providing social services. The
district court dismissed Plaintiffs’ claims for lack of subject matter jurisdiction.
We conclude that neither the Agents nor the State of Mississippi has
demonstrated the concrete and particularized injury required to give them
standing to maintain this suit.             We therefore affirm the district court’s
judgment.
                                    I. BACKGROUND
A. Enforcement of Immigration Laws
      “The Government of the United States has broad, undoubted power over
the subject of immigration and the status of aliens.” 1 The Immigration and
Nationality Act (“INA”), codified at 8 U.S.C. § 1101 et seq., is the comprehensive
statutory scheme governing immigration in the United States. It controls,
among other things, the removal of illegal aliens found within the United
States. 2 Those “[a]liens may be removed if they were inadmissible at the time
of entry, have been convicted of certain crimes, or meet other criteria set by
federal law.” 3
      Under the INA, the Secretary of the Department of Homeland Security
is “charged with the administration and enforcement of [the INA] and all other



      1   Arizona v. United States, 132 S. Ct. 2492, 2499 (2012) (citations omitted).
      2   8 U.S.C. § 1227.
      3   Arizona, 132 S. Ct. at 2499.


                                               2
     Case: 14-10049         Document: 00512995490        Page: 3     Date Filed: 04/07/2015



                                          No. 14-10049
laws relating to the immigration and naturalization of aliens . . . .” 4 Although
the Secretary of DHS is charged with enforcement of the INA, “a principal
feature of the removal system is the broad discretion exercised by immigration
officials.” 5 In fact, the Supreme Court has recognized that the concerns
justifying criminal prosecutorial discretion are “greatly magnified in the
deportation context.” 6
B. Challenged Executive Immigration Enforcement Programs
       Beginning in 2012, the Executive Branch implemented a program
deferring action against the removal of what it considers low priority aliens.
This class of low priority aliens are “certain young people who were brought to
[the U.S.] as children and know only this country as home.” 7 This is known as
the Deferred Action for Childhood Arrivals (“DACA”) program outlined in
former DHS Secretary Napolitano’s directive, “Exercising Prosecutorial
Discretion with Respect to Individuals Who Came to the United States as
Children” (“Napolitano Directive” or “the Directive”). 8                As outlined in the
Napolitano Directive, DACA permits, on a case-by-case basis, deferred action


       4   8 U.S.C. § 1103(a)(1).
       5   Arizona, 132 S. Ct. at 2499.
       6See Reno v. American-Arab Anti-Discrimination Comm., 525 U.S. 471, 490 (1999)
(“Such factors as the strength of the case, the prosecution’s general deterrence value, the
Government’s enforcement priorities, and the case’s relationship to the Government’s overall
enforcement plan are not readily susceptible to the kind of analysis the courts are competent
to undertake. . . . These concerns are greatly magnified in the deportation context.”) (internal
quotation marks omitted).
       7  See Memorandum from Janet Napolitano, Secretary, Department of Homeland
Security, to David V. Aguilar, Acting Commissioner, U.S. Customs and Border Protection, et
al., Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United
States as Children (June 15, 2012) (“Napolitano Directive”), at 1, available at
http://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-individuals-who-
came-to-us-as-children.pdf.
       8   Id.


                                               3
     Case: 14-10049       Document: 00512995490          Page: 4     Date Filed: 04/07/2015



                                       No. 14-10049
on the removal of undocumented aliens who: (1) arrived in the United States
before the age of sixteen; (2) are under the age of 31 as of June 15, 2012; (3)
have continuously resided in the United States since June 15, 2007; (4) are in
school, have graduated from high school, have obtained a general education
development certificate, or have been honorably discharged from the Coast
Guard or Armed Forces of the United States; and (5) have not been convicted
of a felony offense, a significant misdemeanor offense, multiple misdemeanor
offenses, or otherwise pose a threat to national security or public safety. 9 If an
alien satisfies all of these criteria, then the alien may apply to have any
removal proceeding deferred for a period of two years. 10 The alien must pass
a criminal background check, submit biometrics, file several forms, and pay a
fee. 11 Deferred action is granted on a case-by-case basis and DHS does not
guarantee that relief will be granted in all cases. 12


       9   Id. at 1-2.
       10   Id. at 2.
       11 Id.; See also Consideration of Deferred Action for Childhood Arrivals (DACA),
uscis.gov, http://www.uscis.gov/childhoodarrivals (last visited February 19, 2015).
       12 Napolitano Directive at 2. In 2014 — after the initiation of this lawsuit — acting
Secretary of DHS, Jeh Johnson, issued a supplemental directive amending DACA and
instituting a new program granting deferred action to another class of undocumented aliens.
The new program defers action against parents of U.S. citizens or lawful permanent residents
that meet similar criteria found in DACA. This new program has become known as “DAPA,”
Deferred Action for Parent Arrivals. Plaintiffs do not challenge DAPA’s validity. Therefore,
we need not, and do not, discuss DAPA. The 2014 DACA amendments removed the age cap
of 31 as of June 15, 2012, extended the period of deferred action to three years instead of two,
and adjusted the date from which the alien must be continuously residing in the United
States from June 15, 2007 to January 1, 2010. The 2014 DACA amendments are not the
subject of Plaintiffs’ challenges. See Memorandum from Jeh Charles Johnson, Secretary,
Department of Homeland Security, to Leon Rodriguez, Director, U.S. Citizenship and
Immigration Services, et al., Exercising Prosecutorial Discretion with Respect to Individuals
Who Came to the United States as Children and with Respect to Certain Individuals Whose
Parents are U.S. Citizens or Permanent Residents (November 20, 2014) (“Johnson Directive”),
at                           5,                          available                            at
http://www.dhs.gov/sites/default/files/publications/14_1120_memo_deferred_action.pdf.


                                               4
    Case: 14-10049           Document: 00512995490        Page: 5     Date Filed: 04/07/2015



                                        No. 14-10049
      According to Section 1225 of the INA, when an immigration officer
encounters an alien who is an “applicant for admission,” the officer must
determine whether the alien is “clearly and beyond a doubt entitled to be
admitted.” 13          An “applicant for admission” includes aliens present in the
United States who have not been admitted. 14 If the examining immigration
official is not satisfied that the alien is entitled to be admitted, then the officer
“shall” detain the alien for a removal proceeding. 15 It is undisputed that
Section 1225(b)(2)(A) only directs the Agents to detain an alien for the purpose
of placing that alien in removal proceedings. It does not limit the authority of
DHS to determine whether to pursue the removal of the immigrant.
      DACA instructs DHS officials who come into contact with an
undocumented alien who meets the program’s criteria to “immediately
exercise” prosecutorial discretion, on an individual basis, in order to uphold
DHS’s priority removal scheme. 16 Once DHS awards the alien deferred action,
the alien may apply for work authorization during the time period action is
deferred. 17



      13   8 U.S.C. § 1225(b)(2)(A).
      14   Id. at § 1225(a)(1).
      15   Id. at § 1225(b)(2)(A).
      16   See Napolitano Directive at 2, which states, in pertinent part:
           1. With respect to individuals who are encountered by U.S. Immigration and
           Customs Enforcement (ICE), U.S. Customs and Border Protection (CBP), or
           U.S. Citizenship and Immigration Services (USCIS):


           • With respect to individuals who meet the above criteria, ICE and CBP
           should immediately exercise their discretion, on an individual basis, in order
           to prevent low priority individuals from being placed into removal
           proceedings or removed from the United States.
      17   Id. at 3.

                                               5
    Case: 14-10049    Document: 00512995490      Page: 6     Date Filed: 04/07/2015



                                  No. 14-10049
      According to the Agents, even if the immigration official is not satisfied
that the alien is “clearly and beyond a doubt entitled to be admitted,” DACA
prohibits the agent from detaining eligible aliens for the purpose of
commencing removal proceedings. The Agents read 8 U.S.C. § 1225(b)(2)(A)
as requiring them to detain all undocumented immigrants they come in contact
with. They contend that if they follow the statute and decline to follow DACA
they will be subject to employment sanctions. The Agents also allege that
following DACA will cause them to violate their oath to support and defend the
laws of the United States.
      The State of Mississippi alleges that the beneficiaries of DACA who
remain in the state will cost the state money in education, healthcare, law
enforcement, and lost tax revenue. In support of this allegation, Mississippi
points to a 2006 study conducted by Mississippi officials that estimates the net
fiscal burden of illegal immigration as a whole at $25 million per year.
C. Procedural Posture
      According to Plaintiffs’ amended complaint, DHS began accepting DACA
applications on August 15, 2012.         Plaintiffs filed this lawsuit seeking
declaratory and injunctive relief eight days later, on August 23, 2012, facially
attacking the constitutional and statutory validity of the DACA program.
Specifically, Plaintiffs allege that the program violates:


      (1) federal statutes requiring the initiation of removals; (2) federal
      law by conferring a non-statutory form of benefit—deferred
      action—to more than 1.7 million aliens, rather than a form of relief
      or benefit that federal law permits on such a large scale; (3) federal
      law by conferring the legal benefit of employment authorization
      without any statutory basis and under the false pretense of
      “prosecutorial discretion”; (4) the constitutional allocation of
      legislative power to Congress; (5) the Article II, Section 3,
      constitutional obligation of the executive to take care that the laws


                                        6
    Case: 14-10049     Document: 00512995490     Page: 7   Date Filed: 04/07/2015



                                  No. 14-10049
      are faithfully executed; and (6) the Administrative Procedure Act
      through conferral of a benefit without regulatory implementation.

All of the causes of action, except the third, challenge the portion of DACA that
requires the Agents to exercise prosecutorial discretion and refrain from
detaining certain aliens. The third cause of action challenges the employment
authorization provision of DACA.
      Defendants filed a Fed. R. Civ. P. 12(b)(1) Motion to Dismiss, asserting,
among other things, that Plaintiffs lack standing to challenge the provisions of
DACA.    Specifically, Defendants claim that Plaintiffs have not alleged an
adequate injury-in-fact that can be redressed by a favorable ruling.           In
opposition to the Motion to Dismiss, the Agents asserted three distinct injuries:
(1) a violation of their oaths of office; (2) the burden of compliance with the
Directive; and (3) “being compelled to violate a federal statute . . ., on pain of
adverse employment action if they do not.” The district court found that
violating one’s oath is not a sufficient injury-in-fact to confer standing, nor is
the burden of complying with the Directive. However, the district court found
that the threat of an adverse employment action if the Agents refuse to follow
the Directive is a sufficient injury to support standing. The court dismissed
the Agents’ third cause of action, challenging the employment authorization
provisions of DACA for lack of subject matter jurisdiction, because the Agents’
injury does not relate to that DACA provision. Plaintiffs do not challenge this
dismissal on appeal. The Agents’ remaining causes of action, however, were
allowed to proceed.
      Mississippi asserted that the cost to the state in providing support
services to DACA beneficiaries is an adequate injury to support standing. The
district court held that Mississippi’s allegation of a fiscal burden was too
speculative because the only support the state provided for this burden was a
2006 report which estimated the annual cost of immigration six years before
                                        7
     Case: 14-10049         Document: 00512995490           Page: 8     Date Filed: 04/07/2015



                                           No. 14-10049
the DACA program was instituted. Mississippi produced no studies or other
evidence tending to establish that the DACA program would add to the state’s
already existing costs.
      Next, the district court proceeded with the Agents’ remaining claims and
conducted an evidentiary hearing on their petition for a preliminary
injunction. The court did not rule on the preliminary injunction because an
outstanding jurisdictional question existed as to whether the Agents had
exhausted their administrative remedies before proceeding to federal court.
Ultimately, the district court determined that the Agents had not pursued
their remedies under the Civil Service Reform Act, and, thus, the district court
lacked subject matter jurisdiction over these claims. The court dismissed the
remainder of the Agents’ claims. This appeal followed.
                              II. STANDARD OF REVIEW
      We review a district court’s grant of a 12(b)(1) motion to dismiss for lack
of subject matter jurisdiction de novo. 18 Moreover, the jurisdictional issue of
standing is a legal question for which review is de novo. 19 In determining
whether the court has subject matter jurisdiction, we must accept as true the
allegations set forth in the complaint. 20 The court is also “empowered to
consider matters of fact which may be in dispute.” 21 Therefore, a trial court
“has the power to dismiss for lack of subject matter jurisdiction on any one of
three separate bases: (1) the complaint alone; (2) the complaint supplemented
by undisputed facts evidenced in the record; or (3) the complaint supplemented


      18   Choice Inc. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012).
      19   Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998).
      20   Choice Inc., 691 F.3d at 714.
      21 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Williamson v.
Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).


                                                 8
     Case: 14-10049           Document: 00512995490         Page: 9     Date Filed: 04/07/2015



                                           No. 14-10049
by undisputed facts plus the court’s resolution of disputed facts.” 22 “The party
invoking federal jurisdiction bears the burden of establishing standing.” 23
                                 III. LAW AND ANALYSIS
       We must first consider the threshold question of jurisdiction. Article III
of the United States Constitution limits the jurisdiction of federal courts to
actual “Cases” and “Controversies.” 24                  The doctrine of standing provides
definition to these constitutional limits by “identify[ing] those disputes which
are appropriately resolved through the judicial process.” 25 “The law of Article
III standing, which is built on separation-of-powers principles, serves to
prevent the judicial process from being used to usurp the powers of the political
branches.” 26 “In keeping with the purpose of this doctrine, ‘[o]ur standing
inquiry has been especially rigorous when reaching the merits of the dispute
would force us to decide whether an action taken by one of the other two
branches of the Federal Government was unconstitutional.” 27
       “To establish Article III standing, a plaintiff must show (1) an ‘injury in
fact,’ (2) a sufficient ‘causal connection between the injury and the conduct
complained of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a
favorable decision.’” 28



       22 Wolcott v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing Ramming, 281 F.3d at
161) (citations omitted).
       23   Choice Inc., 691 F.3d at 714 (quoting Williamson, 645 F.2d at 413).
       24   U.S. CONST., art. III, § 2.
       25   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
       26   Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1146 (2013).
       27   Id. at 1147 (alteration in original).
       28Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (quoting Lujan, 504
U.S. at 560-61 (internal quotation marks omitted)) (alteration in original).


                                                    9
    Case: 14-10049         Document: 00512995490         Page: 10     Date Filed: 04/07/2015



                                        No. 14-10049
       “An injury sufficient to satisfy Article III must be ‘concrete and
particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” 29
“Although imminence is concededly a somewhat elastic concept, it cannot be
stretched beyond its purpose, which is to ensure that the alleged injury is not
too speculative for Article III purposes — that the injury is certainly
impending.” 30 “Thus, we have repeatedly reiterated that ‘threatened injury
must be certainly impending to constitute injury in fact,’ and that ‘[a]llegations
of possible future injury’ are not sufficient.” 31
A. Mississippi’s Standing
       Plaintiffs-Appellants first challenge the district court’s determination
that Mississippi’s alleged injury in fact is too speculative to support standing.
Specifically, Mississippi argues that its fiscal injury is already manifest
because a 2006 study shows that the illegal aliens of Mississippi cost the state
more than $25 million per year. Since DACA authorizes a certain class of those
illegal aliens to remain in the state, Mississippi argues that the program
necessarily costs the state money.
       In response, DHS asserts two arguments. First, that Mississippi has
failed to allege facts showing that the cost to the state will increase as a result
of DACA. All that Mississippi can point to, according to DHS, is that illegal
immigration is costing the state money, not that DACA is costing the state
money. It could be that the reallocation of DHS’s assets is resulting in the
removal of immigrants that impose a greater financial burden on the state. If
this is true, the net effect would be a reduction in the fiscal burden on the state.


       29   Susan B. Anthony List, 134 S. Ct. at 2341 (quoting Lujan, 504 U.S. at 560).
        Clapper, 133 S. Ct. at 1147 (citing Lujan, 504 U.S. at 565, n. 2 (internal quotation
       30

marks omitted)).
        Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (internal quotation
       31

marks omitted)) (emphasis in original). See also Lujan, 504 U.S. at 565 n. 2.

                                               10
    Case: 14-10049       Document: 00512995490        Page: 11     Date Filed: 04/07/2015



                                      No. 14-10049
Second, DHS argues that a favorable ruling would not necessarily redress
Mississippi’s alleged injury. It is uncontested that 8 U.S.C. § 1225(b)(2)(A) —
if read as Plaintiffs claim — only compels the commencement of removal
proceedings. DHS argues that even if we were to read the statute that way,
DHS unquestionably has the discretion to terminate removal proceedings after
their initiation and release the immigrant back into Mississippi.
       The district court held that Mississippi’s alleged fiscal injury was purely
speculative because there was no concrete evidence that Mississippi’s costs had
increased or will increase as a result of DACA. Based on the record before the
district court 32, we agree. Mississippi submitted no evidence that any DACA
eligible immigrants resided in the state. Nor did Mississippi produce evidence
of costs it would incur if some DACA-approved immigrants came to the state.
Instead, Mississippi only asserts (based on the 2006 study) that DACA will cost
the state money because the state provides social benefits to illegal
immigrants. Article III standing, however, mandates that Mississippi show a
“concrete and particularized” injury that is “fairly traceable” to DACA. To do
that, Mississippi was required to demonstrate that the state will incur costs
because of the DACA program. 33 Because Mississippi’s claim of injury is not
supported by any facts, we agree with the district court that Mississippi’s
injury is purely speculative. Mississippi has failed to carry its burden to




       32 Mississippi has referred to additional evidence it apparently developed while the
case was on appeal that it did not present to the district court. We may not consider this
evidence.
       33 Cf., Wyoming v. United States DOI, 674 F.3d 1220, 1232 (10th Cir. 2012)
(“Petitioners provide no evidence of the general fund actually decreasing, nor have they
shown the general fund revenues will decrease in the future . . . . Importantly, Petitioners
have not shown the 2009 rules have or will result in lost revenue.”).


                                            11
    Case: 14-10049       Document: 00512995490          Page: 12     Date Filed: 04/07/2015



                                       No. 14-10049
establish standing. We, therefore, affirm the district court’s dismissal of
Mississippi’s suit for lack of standing. 34
B. Agents’ Standing
       The Agents claim a number of different injuries. First, they allege that
they are being compelled to violate their oath to uphold the laws of the United
States if they follow the Directive. Second, the burden of complying with DACA
is causing injury to the Agents.           Finally, the Agents argue that they are
threatened with employment sanctions if they do not follow the Directive.
       In considering the motion to dismiss for lack of standing, we consider
Plaintiffs’ amended complaint and its attachments, 35 Defendants’ motion to
dismiss, and Plaintiffs’ opposition to the motion to dismiss and its
attachments. 36 Neither party objects to the court’s consideration of these
documents, nor do the parties contest the relevant facts.
       i. Oath Violation
       The Agents assert that they have suffered an injury in fact because
enforcing DACA would require them to violate their oaths to uphold the laws
of the United States, specifically § 1225(b)(2)(A). In opposition, DHS argues
that the violation of one’s oath alone is insufficient to establish standing.




       34 In a letter brief filed after oral argument, Mississippi put forward three new
arguments in support of its standing, based on (1) the cost of issuing driver’s licenses to
DACA’s beneficiaries; (2) standing requirements specific to the Administrative Procedure
Act; and (3) the federal government’s abdication of its duties to enforce the immigration
laws. Because Mississippi failed to provide evidentiary support on these arguments and
failed to make these arguments in their opening brief on appeal and below, they have been
waived. See Tex. Democratic Party v. Benkiser, 459 F.3d 582, 594 (5th Cir. 2006); XL
Specialty Ins. Co. v. Kiewit Offshore Servs., Ltd., 513 F.3d 146, 153 (5th Cir. 2008).
       35Plaintiffs attached the Napolitano Directive and the 2006 study conducted by the
State of Mississippi.
       36Plaintiffs attached affidavits from Plaintiff Christopher L. Crane, Plaintiff David A.
Engle, Plaintiff James D. Doebler, and Plaintiff Samuel Martin.

                                              12
    Case: 14-10049    Document: 00512995490      Page: 13   Date Filed: 04/07/2015



                                  No. 14-10049
Instead, the plaintiffs must allege a separate adverse consequence that will
flow if they comply with DACA.
      The district court agreed with DHS and held that the violation of one’s
oath alone is not a sufficient injury in fact to support standing. Citing to Finch
v. Mississippi State Medical Ass’n., 585 F.2d 765 (5th Cir. 1978), and Donelon
v. Louisiana Division Of Administrative Law, 522 F.3d 564 (5th Cir. 2008), the
district court found that the Agents are “suing to ensure that the Directive . . .
compl[ies] with their opinion of what federal law requires.” In other words, the
agent’s subjective belief that complying with the Directive will require him to
violate his oath is not a cognizable injury. We agree. Under the Fifth Circuit
precedent, the violation of one’s oath alone is an insufficient injury to support
standing.
      ii. Burden of Compliance
      Next, the Agents assert that the burden of compliance with DACA
qualifies as a sufficient injury to satisfy the requirements of constitutional
standing. Specifically, the Agents allege that they must inevitably alter their
current processes to ensure that they defer action with respect to DACA-
eligible aliens.   DHS argues that “a government employee responsible for
carrying out an agency policy does not have standing to challenge that policy
merely because of work responsibilities related to that policy.” The district
court again agreed with DHS and held that the burden of compliance with
DACA is insufficient to satisfy the injury requirement of standing. We agree.
      First, the Agents do not point to, and we have not found, any case where
a plaintiff has had standing to challenge a department policy merely because
it required the employees to change their practices. Second, the Agents have
not alleged with any specificity how their practices will change in a substantial
way. There are no factual allegations in the amended complaint describing the
practices of the Agents before DACA or how those practices have changed or
                                       13
    Case: 14-10049        Document: 00512995490         Page: 14     Date Filed: 04/07/2015



                                       No. 14-10049
will change. More importantly, there are no allegations that any change which
may occur will make their employment duties significantly more difficult. The
Agents have not alleged a sufficient injury in fact with respect to compliance
with DACA to satisfy the requirements of constitutional standing.
      iii. Threat of Employment Sanctions
      Finally, the Agents allege that they have suffered an injury in fact by
virtue of being threatened with employment sanctions if they do not comply
with the terms of the Directive. Specifically, the Agents argue that they are
threatened with employment sanctions if they detain a DACA-eligible alien for
a removal proceeding. The district court found that the facts alleged in the
Agents’ complaint were sufficient to demonstrate that they are threatened with
employment sanctions; and these allegations were sufficient to support the
Agents’ claims of injury in fact to establish standing in this suit. For the
following reasons, we disagree.
      As we stated above, Plaintiffs must allege an injury that is “concrete and
particularized” and “actual or imminent, not conjectural or hypothetical.” 37
The threat of a future injury can suffice as a sufficient injury in fact, but only
if it is “certainly impending.” 38 “[W]e have repeatedly reiterated that . . .
‘[a]llegations of possible future injury’ [is] not sufficient.” 39
      We begin with the observation that Plaintiffs have provided no evidence
that any agent has been sanctioned or is threatened with employment
sanctions for detaining an alien and refusing to grant deferred action under


      37   Susan B. Anthony List, 134 S. Ct. at 2341 (quoting Lujan, 504 U.S. at 560).
      38Clapper, 133 S. Ct. at 1147 (citing Lujan, 504 U.S. at 565 n.2 (internal quotation
marks omitted)).
      39 Id. (quoting Whitmore, 495 U.S. at 158 (internal quotation marks omitted))
(emphasis in original); See also Lujan, 504 U.S. at 565 n. 2.


                                              14
    Case: 14-10049          Document: 00512995490       Page: 15     Date Filed: 04/07/2015



                                         No. 14-10049
DACA. 40 The complaint alleges that on one occasion an agent’s supervisor
instructed the agent to defer action under the Directive to an alien, and the
agent refused to follow the supervisor’s instruction. The agent received a non-
disciplinary letter admonishing him for refusing to follow his supervisor’s
instruction.        This admonishment for refusing to follow a supervisor’s
instruction does not support Plaintiffs’ claim that they are threatened with
employment sanctions for failing to exercise their discretion to grant deferred
action to an alien who appears to satisfy DACA’s criteria.
       This brings us to a fundamental flaw in the Agents’ argument. The
Agents’ reading of the Directive — that they are always required to grant
deferred action and cannot detain an alien who may meet the Directive’s
criteria — is erroneous. The Napolitano Directive makes it clear that the
Agents shall exercise their discretion in deciding to grant deferred action, and
this judgment should be exercised on a case-by-case basis:


       [Our Nation’s immigration laws] are not designed to be blindly
       enforced without consideration given to the individual
       circumstances of each case.
                                      ****
       With respect to individuals who are encountered by U.S.
       Immigration and Customs Enforcement (ICE) . . . [and] who meet
       the above criteria, ICE . . . should immediately exercise their
       discretion, on an individual basis . . . . 41

The 2014 supplemental directive, which also supplements DACA, reinforces
this approach to the application of deferred action:



       40 In discussing the applicability of the Civil Service Reform Act, the Agents concede
in their brief that “there has been no employment action taken . . . . Nor has there even been
a specific threat of future employment action.” Brief of Appellants at 22, Christopher L.
Crane, et al. v. Jeh Charles Johnson, et al., No. 14-10049 (5th Cir. May 16, 2014).
       41   Napolitano Directive at 2.


                                             15
    Case: 14-10049         Document: 00512995490       Page: 16     Date Filed: 04/07/2015



                                        No. 14-10049
       Under any of the proposals outlined above, immigration officers
       will be provided specific eligibility criteria for deferred action, but
       the ultimate judgment as to whether an immigrant is granted
       deferred action will be determined on a case-by-case basis. 42

The fact that the directives give this degree of discretion to the agent to deal
with each alien on a case by case basis makes it highly unlikely that the agency
would impose an employment sanction against an employee who exercises his
discretion to detain an illegal alien.
       The unlikelihood of an agency sanction against an agent for exercising
discretion expressly granted under the directives together with the fact that
no sanctions — or warning of sanctions — have been issued for that exercise
persuades us that the Agents are not under a “certainly impending” threat of
an adverse personnel action that is sufficiently concrete and particularized to
qualify as an injury in fact that gives Plaintiffs standing.
       Because the Agents have not alleged a sufficient injury in fact to satisfy
the requirements of constitutional standing, we dismiss their claims for lack of
subject matter jurisdiction.
                                      IV. CONCLUSION
       Neither Mississippi nor the Agents have alleged a sufficiently concrete
and particularized injury that would give Plaintiffs standing to challenge
DACA. For this reason, we affirm the district court’s dismissal of Plaintiffs’
claims for lack of subject matter jurisdiction. 43
       AFFIRMED.




       42   Johnson Directive at 5.
       43DHS cross-appealed preliminary findings made by the district court following the
evidentiary hearing on Plaintiffs’ petition for a preliminary injunction. Because we conclude
that Plaintiffs lack standing to maintain this suit, DHS’s cross-appeal is moot.

                                             16
   Case: 14-10049         Document: 00512995490         Page: 17   Date Filed: 04/07/2015



                                         No. 14-10049
PRISCILLA R. OWEN, Circuit Judge, concurring:
               I concur fully in the court’s opinion and judgment.               I write
separately only to note that in order to establish standing with respect to some
claims, it is not always necessary to present concrete evidence that an injury
has occurred or will, beyond question, occur, as the Supreme Court implicitly
recognized in Watt v. Energy Action Educational Foundation. 1 The State of
Mississippi has not, however, made any arguments of this nature.




      1   454 U.S. 151, 160-61 (1981).
                                             17